Citation Nr: 1701232	
Decision Date: 01/17/17    Archive Date: 01/27/17

DOCKET NO.  10-14 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) for the period from March 5, 2007 to April 27, 2010.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 2002 to March 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, TX, which granted service connection for PTSD and assigned an initial 50 percent disability rating effective March 5, 2007.

The Veteran testified before the undersigned Acting Veterans' Law Judge (AVLJ) at a videoconference hearing in July 2015.  A copy of that transcript is of record.

In October 2015, the Board, in pertinent part, denied the Veteran's appeal for a rating in excess of 50 percent prior to April 28, 2010.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claim (Court).  In September 2016, the Court granted the parties' Joint Motion for Remand (JMR) vacating the October 2015 decision with regard to the issue on appeal and remanding the claim to the Board for further adjudication.


FINDINGS OF FACT

1.  For the period prior to September 24, 2009, the Veteran's PTSD was productive of no more than occupational and social impairment with reduced reliability and productivity.

2.  For the period beginning September 24, 2009, the Veteran's PTSD was productive of occupational and social impairment with deficiencies in most areas.


CONCLUSIONS OF LAW

1.  For the period prior to September 24, 2009, the criteria for a rating in excess of 50 percent for PTSD have not been met. 
2.  For the period beginning September 24, 2009, the criteria for a 70 percent rating, but no higher, have been met or approximated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.4, 4.7, 4.126, 4.130, Diagnostic Code 9411(2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall Considerations

This case was remanded by the Court in September 2016.  The Court has held "that a remand by the Court confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board initially wishes to make it clear that it is aware of the Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991), that a remand by the Court is not merely for the purposes of rewriting the opinion so that it will superficially comply with the "reasons or bases" requirement of 38 U.S.C. § 7104 (d)(1) (West 2014).  A remand is meant to entail a critical examination of the justification for the decision.  The Board's analysis has been undertaken with Fletcher in mind.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (stating the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).


Duties to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

This appeal arises from the Veteran's disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that section 5103(a) notice is no longer required after service-connection is awarded).

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records and VA treatment records are on file, as are his VA examination reports.  Moreover, the Board finds that the VA examination reports are adequate for rating purposes as the examiners reviewed the record and made relevant findings regarding the severity of the Veteran's PTSD.

The Veteran was provided a hearing before the undersigned Acting Veterans' Law Judge in July 2015.  As there is no allegation that the hearing provided to the Veteran was deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1 (2015).  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2015); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2015); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2015); and evaluating functional impairment on the basis of lack of usefulness and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10 (2015).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an award of service connection for that disability, separate, or "staged," ratings can be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Service connection for PTSD was established in the August 2007 rating decision that is the subject of this appeal.  The RO assigned a 50 percent rating pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, effective March 5, 2007.

Pursuant to the General Rating Formula for Mental Disorders, a 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation contemplates occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activity; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances and inability to establish and maintain effective relationships.  Id. 

Finally, a 100 percent evaluation is warranted where there is total occupational and social impairment, due to symptoms such as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or name.  Id.

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 (2015) demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for a particular rating.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, and permits consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on social and work functioning.  Id.  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id. at 118.

The record contains various Global Assessment of Functioning (GAF) scores that have been assigned by clinicians, which reflect the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240 (1995).  Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by replacing references to DSM-IV with the fifth edition of the DSM (DSM-5).  See 38 C.F.R. § 4.125, amended by 79 Fed. Reg. 45099 (effective Aug. 4, 2014).  Although DSM-5 does not use the GAF Scale to assess functioning, the DSM-IV was in effect at the time the GAF scores of record were assigned.  Thus, the Board will consider the various GAF scores of record in evaluating the Veteran's occupational and social functioning.  However, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is not determinative of the VA disability rating to be assigned.  See Carpenter v. Brown, 8 Vet. App. 240 (1995).  The percentage evaluation is to be based on all of the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126 (2015); VAOPGCREC 10-95, 60 Fed. Reg. 43186 (1995).

A GAF score between 41-50 reflect serious symptoms, (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning, (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and has some meaningful interpersonal relationships.

Analysis

The Veteran contends that his PTSD is worse than currently rated and that his symptoms more nearly approximated the criteria for a 70 percent rating for the entire period on appeal. 

A March 12, 2007 VA treatment record noted that the Veteran had recently been discharged from the Army due to PTSD and was seeking follow up care.  He reported that he was currently on medication for his PTSD.  He denied any suicidal ideation.  A March 23, 2007 VA treatment record noted that the Veteran was alert and oriented to person, place, and time.  The Veteran was referred to the mental health clinic and was continued on the same medication regimen for the interim.  An April 3, 2007 treatment record noted that the Veteran was positive for depression, anxiety, flashbacks, nightmares, family problems, and being easily upset.  He also endorsed occasional fatigue and intermittent weight loss.  

In an April 19, 2007 correspondence, the Veteran reported that after his deployment to Iraq he noticed a lot of changes such as depression, anxiety, and trouble with self-control.  He reported he became upset about everything, had trouble sleeping due to nightmares, that he had diminished interest in significant activities, that he had a sense of foreshortened future, felt irritated, had angry outbursts, had difficulty concentrating, had decreased energy, decreased concentration, and was hyper vigilant.  He noted that at times his anxiety was so distressful that he worried he would hurt himself or someone else.  He stated that due to his nightmares, he could not sleep in the same bed with his wife and had to sleep on the couch.  He noted that his marital tension and frequent arguments had caused his wife to separate from him and relocate with their daughter.  

An April 20, 2007 VA treatment record noted that the Veteran endorsed being sad, anxious, and often angry.  He also reported anhedonia, excessive unrealistic guilt related to his war experiences, low energy, impaired concentration, and poor appetite.  He noted that he had lost 22 pounds since deploying to Iraq and that his weight continued to decrease slowly.  The Veteran denied hallucinations, mania, suicidal and homicidal ideation, but endorsed reported suicidal ideation without any planning after returning from Iraq.  He was noted to have fear insomnia and stated that he was working at night to avoid sleeping during the night.  He reported 2-2.5 hours of sleep per 24 hour period.  He noted that he avoided watching news related to the Iraq war because it made him feel angry and aggressive.  He reported that he avoided crowds, fireworks, loud noises, and war movies.  He stated that he was hyper vigilant and startled easily.  He stated that he thought about his traumatic experiences 24 hours a day, seven days a week.  He stated that he used to enjoy playing soccer but was no longer able to do so because he became irate when kicked or pushed by another player.  He reported that he was separated from his wife due to his PTSD symptoms.  

Upon mental status examination, the Veteran was well groomed; cooperative; easily agreeable; alert and oriented to time, place, person, and object; and his speech was normal in rate, volume, tone, and rhythm.  His mood was noted as sad, anxious, depressed, and angry.  His affect was blunted, but his thoughts were coherent and goal directed.  He denied audiovisual hallucinations and none were noted during examination.  There was no evidence of delusions or suicidal or homicidal ideation.  His concentration was noted to be intact during the assessment as was his memory for immediate, recent, and remote events.  His insight and judgement were assessed as good.  A diagnosis of PTSD was confirmed and the Veteran was assessed with a GAF score of 45. 

A May 9, 2007 treatment record indicated that the Veteran's mood was better, that he was calmer, and that he did not get into arguments as easily.  He indicated that he was able to sleep approximately 4.5 hours per night, but was still having nightmares, intrusive memories, was socially isolated, and felt nervous in crowds.  He reported that his appetite was still low but he had not been losing weight lately.  Upon mental status examination, the Veteran was casually dressed, cooperative, and displayed good eye contact.  His mood was depressive, his affect was restricted, his thought process was linear, and goal direct.  There was no evidence of suicidal ideation in his thought content and he was hopeful about his future.  There was also no evidence of homicidal ideation, hallucinations, or paranoia.  The Veteran's judgment and insight were noted to be fair. 

A May 24, 2007 treatment record indicated that the Veteran could not sleep at night.  He stated he was working as an overnight stocker at Walmart but was having problems due to irritability and poor sleep.  He noted that he averaged only 2 hours of sleep until his medication was increased and now was averaging 4-5 hours.  He reported a lot of depressive symptoms associated with his PTSD, such as low mood, low energy, loss of pleasure.  However, he was not hopeless and denied any suicidal or aggressive ideation or plans.  His mental health provider indicated that the Veteran's symptoms had been severe and rather resistant to treatment, as evidenced by marked irritability, anger, guardedness, explosive outbursts, dissociation, intrusive recollections, and nightmares.  It was noted that his wife had left him because she was frightened by his behavior.  The Veteran was assessed with a GAF score of "44/46."

A June 1, 2007 record noted that after his return from Iraq the Veteran was angry, socially isolated, unmotivated, hyper vigilant, and had nightmares about his experiences in Iraq.  A June 14, 2007 VA treatment record indicated that the Veteran's medication was beginning to help.  He reported that he felt calmer, less edgy, that he was sleeping better, and that his mood had improved.  A June 20, 2007 VA treatment record indicated that the Veteran was preparing to go to Ghana to visit family.  He reported that his symptoms were somewhat improving, as evidenced by his efforts to be more involved with others and efforts to improve communication with his wife.  The Veteran discussed witnessing three soldiers die in Iraq and displayed some saddened affect in regards to their death.  He denied any current suicidal or homicidal ideation.  His mental health provider indicated that the Veteran appeared to be getting better, largely due to his medication regimen and support from his wife.  The Veteran was assessed with a GAF score of 48.   

A June 26, 2007 VA treatment record noted that the Veteran was currently on medication for anxiety and depression.  He denied suicidal and homicidal ideation, and auditory and visual hallucinations.  He was noted to endorse the presence of what appeared to be trauma-consistent hypnogogic hallucinations, but did not endorse full psychotic features.  The Veteran reported ongoing problems with his temper, but denied any episodes of violence.  He stated that he continued to have problems going to and staying asleep; however, he did report that he now averaged approximately 4.5 hours of sleep, which was an improvement from 2 hours of sleep prior to medication.  He continued to endorse nightmares, increased irritability, and sensitivity to noise consistent with an exaggerated startle response, difficulties with concentration, and an appetite disturbance - with an approximate 10 pounds of weight loss.  He reported that he had experienced a separation from his wife due to his emotional difficulties after his return from Iraq.  He stated that they were living together again and trying to work things out.

The Veteran was provided a VA examination in July 2007.  At that time he reported that was currently married, but was separated from his wife and two year old child, who were living with his wife's family, while he lived in Texas.  With regard to their separation, the Veteran noted that after his return from Iraq he had significant conflict with his wife, that they argued frequently, and he had angry outbursts, which he regretted.  He denied ever being physically aggressive, but stated he would yell.  He noted that despite their separation his wife had been visiting him in the last month or so.  He stated that he had one close friend from the military, but stated that they had limited contact.  He noted that his family in Ghana was very supportive and hoped to visit them soon.  

With regard to employment, the Veteran reported although he had three years of college and an Associate's Degree in accounting he had been working at Wal-Mart as an over-night stocker since he was medically discharged from the Army due to his PTSD.  He stated that he had some minor problems at work due to anger, stated that he had not missed any days of work due to his PTSD, and noted that he was better able to control his anger when in public or at work.  In addition to anger, the Veteran endorsed significant sleep disturbances; specifically he stated he slept two hours without medication and four hours with medication.  He stated he had nightmares 2-3 times per week, that he avoided reminders of his trauma, such as the news, that he had road rage, and previous suicidal ideation, but had not had such thoughts recently.

On mental status examination, the Veteran was tense, but well dressed and groomed.  He was verbal and cooperative throughout the examination.  His thought process was logical, coherent, and relevant.  His affect was mildly depressed; he was tense, and mildly restless.  He was well oriented to time, place, person and situation.  His reasoning and judgement was assessed to be good.  The Veteran reported some problems with concentration and short term memory, but no major problems with such were noted during the examination.  The Veteran endorsed a depressed mood, primarily in relation to his trauma, and separation from his wife.  The examiner opined that the Veteran showed signs of diminished interest and interpersonal detachment.  The Veteran reported persistent arousal symptoms including sleep disturbance, increased anger, concentration problems, and an exaggerated startle response.  However, the examiner opined that the Veteran did not clearly describe hypervigilance symptoms.  The examiner observed that there was a notation of "trauma specific hypnagogic illusions" in the Veteran's history.  However, during the examination, the Veteran described vivid memories and sometimes hearing screams of wounded soldiers when he awoke from sleep, but had no other hallucinatory or illusory phenomena.  The examiner opined that the Veteran did not show signs of any delusional thinking.  The Veteran denied any homicidally or history of combativeness.  He endorsed some suicidal ideation previously when he was separating from his wife, but had no current suicidal thoughts or plans.  

The examiner observed that the Veteran had previously been diagnosed with major depressive disorder, but based on his statements at the current examination; the Veteran's depressed mood seemed to overlap with his PTSD symptoms and appeared primarily related to the PTSD.  The Veteran was assessed with a GAF score of 55.  The examiner noted that the Veteran was able to complete a normal range of activities of daily living without significant impairment and was generally able to care for himself.  The examiner noted while the Veteran appeared to be doing well in his current job, he had not been working in the accounting field because of his concerns regarding concentration difficulties.  The examiner opined that the Veteran's PTSD had moderate impact on his social life.  Specifically, while the Veteran described a strong social, support network, he was physically separated from most of his social supports.  The examiner also noted that while the Veteran reported he used to play soccer recreationally, he no longer did so because he had problems with anger outbursts and irritability in this setting.  

An August 20, 2007 VA treatment record indicated that the Veteran reported that his symptoms were about the same as his last visit, which was a noted improvement.  Specifically, he was calmer, less edgy, he slept a little better, had nightmares approximately three times per week, but he reported that they may be less intense than before.  The Veteran reported that his mood was still low most days and that his appetite was still way down.  He denied suicidal or aggressive thoughts.  He endorsed future oriented plans, specifically returning to Africa early next year to visit family.  

A November 20, 2007 primary care note indicated that the Veteran was transferring his care to the Waco VA medical center.  It was noted that the Veteran was diagnosed with PTSD, with anxiety and depression, and that despite being on medication continued to have a poor appetite, insomnia, and anxiety.  
An April 1, 2008 VA treatment record indicated that the Veteran presented to discuss treatment options.  The Veteran was noted to be pleasant and cooperative.  He denied any suicidal or aggressive ideations.  He stated that he was married and had two daughters, but his marriage was strained.  He reported he had PTSD and felt he was on the fringe of an alcohol problem.  The Veteran reported that he had two years of college and was employed as a file clerk at the Waco RO.  He denied having any recreational interests and reported that he was depressed.  The clinician noted that the Veteran suffered from guilt, fear, anger, sleep disturbance, depression, anxiety, hyper-vigilance, and exaggerated startle response.  

A May 1, 2008 treatment note indicated that the Veteran reported mild depression a couple times per week, but other times was stable and euthymic.  He noted he had a lot of family and work stressors which played a prominent role in his symptoms.  Upon mental status examination, the Veteran was noted to be neat and clean, displayed good eye contact, and was cooperative.  His speech was fluent, his affect was anxious, his thought content was coherent, his cognition was grossly intact, and his insight and judgment were good.  The Veteran was assessed with mild depression, as evidenced by loss of interest, insomnia, appetite changes, and loss of energy and concentration; mild anxiety and PTSD symptoms such as flashbacks, nightmares, intrusive thoughts, avoidance of feelings places, and people that reminded him of his trauma.  The Veteran was assessed with a GAF score of 50.

On his June 2008 notice of disagreement, the Veteran reported that his PTSD symptoms had worsened since his initial diagnosis.  He stated that his doctors had determined that his symptoms were worse and consequently changed some of his medication and increased the dosage of other medications.  
A July 3, 2008 VA treatment record indicated that the Veteran's mood was somewhat improved and that he was sleeping better.  He reported that he still had depressive days, but they were less frequent.  He stated that he struggled with PTSD and a tendency to isolate, but was slowly trying to improve and was attending school and learning how to play tennis.  Mental status examination was essentially unchanged from his May 2008 appointment; he was assessed with a GAF score of 52.  

An October 2, 2008 VA treatment record noted that the Veteran denied current depression, suicidal or homicidal ideation.  Mental status examination was essentially unchanged; he was assessed with a GAF score of 55.  

An October 17, 2008 treatment record indicated that the Veteran was married and had two children but his children were not living with him.  He reported that he was having difficulties at work due to being easily distracted, among other factors.  

A February 2, 2009 suicide prevention telephone follow up indicated that the Veteran's audiologist expressed concern that the Veteran was very depressed and may need increased attention due to his depression.  The suicide prevention coordinator called the Veteran.  During the call the Veteran was alert and oriented; he denied current ideations and indicated that he felt he was receiving adequate assistance for his depression.  

An August 12, 2009 VA treatment record indicated that the Veteran's depression and sleep disturbances remained the same.  The Veteran denied any suicidal or ideations at present.  Upon mental status examination, the Veteran was casually dressed and displayed good grooming and hygiene.  He was noted to have moderate depression, but denied any suicidal ideation.  The Veteran's affect was congruent with his mood.  His thoughts were logical and goal directed, his cognition was intact, and his thoughts were logical and goal directed.  The Veteran was assessed with a GAF score of 55. 

A September 24, 2009 treatment record noted that the Veteran reported his depression as a 7/10.  He indicated that his job as a file clerk was not stressful.  He noted that he had been separated from his wife and children due to his frequent loss of temper, but that they were back together again.  He stated that he heard voices approximately 1-2 times per month and that the voices told him to do something stupid, but that he did not obey.  He indicated that this was not a new symptom, but had been an ongoing presence since his return from Iraq.  Upon mental status examination the Veteran's grooming and hygiene were good, his mood was moderately depressed, his affect was congruent, and he denied any suicidal ideation.  His thought content was logical and goal directed.  His insight and judgement were fair, and his cognition was intact.  His GAF score was assessed as 55.  

An October 22, 2009 treatment record indicated that the Veteran heard voices 3-4 times a day, but was feeling less stressed since the voices reduced in frequency after being started on Risperidone.  He indicated that sleep remained a problem and that he was sleeping approximately 2-4 hours per night and had nightmares at least 4 times per week, after which he awoke in a state of panic and cold sweat.  He stated that he was feeling less anxious or irritable as compared to a few weeks ago.  He rated his depression as a 5/10 and denied any thoughts of suicide at this time.  He denied any significant problems at work with regard to stress or anxiety.  He also denied any major problems with his marriage at present.  Upon mental status examination, the Veteran appeared neat and clean; displayed good eye contact; was cooperative; his speech was fluent; his affect was anxious; his insight and judgment were assessed as good; and his thought form was coherent.  It was noted that the Veteran continued to experience auditory voices of the command type, which tell him to hurt other people.  The Veteran indicated that he hears this voices several times a day, but just ignores them.  The Veteran was assessed with a GAF score of 55. 

A December 3, 2009 treatment record indicated that the Veteran's medication adjustments had been helpful, and that the Veteran was sleeping better and able to achieve 4.5 hours of continuous sleep as opposed to 4.5 hours of interrupted sleep.  The Veteran also reported a 50 percent decrease in his auditory hallucinations.  The Veteran reported significant stress and marital conflict around the Thanksgiving holiday; specifically, his wife believed her life was in danger.  The Veteran indicated that he was not physically abusive towards her, but did make threatening comments to her and that he had a significant problem controlling his anger.  The Veteran stated that when he became really upset with his wife he would leave and stay away for a while.  The clinician opined that the Veteran was not being totally honest in describing his marital situation based upon the Veteran's non-verbal communication while discussing these matters.  Mental status examination and the Veteran's GAF score were unchanged, except the Veteran's insight and judgement had decreased to being only fair.  

A January 15, 2010 treatment record indicated that the Veteran had problems sleeping and would have initial difficulty sleeping and then would awake early and be unable to go back to sleep.  The Veteran denied any decrease in his depressive symptoms despite increased medication.  He stated that he felt down most of the time, but he denied any thoughts of suicide.  He indicated that his wife had returned to New York to be with her family.  He indicated that their marital problems were the reason she returned to New York.  He stated that he would be going to visit soon.  The clinician opined that it was difficult to get truthful information from the Veteran, as the clinician believed that the Veteran simply told the provider what he believed the clinician wanted to hear.  GAF score and mental status examination was essentially unchanged except the Veteran was no longer noted to be anxious.  

A January 29, 2010 social work note indicated that the Veteran mostly socialized with people he worked with, that he had difficulty with temper outbursts but he denied any legal problems from such episodes.  With regard to his level of functioning, the Veteran stated that he was not happy.  He stated that he loses his temper easily, despite trying to control it and stay out of trouble.  The Veteran stated that he had an on-and-off relationship with his wife, and noted that she moves out and goes back to her family of origin.  

On his March 2010 VA Form 9, the Veteran again noted that his PTSD had worsened.  

The Veteran was provided another VA examination on April 28, 2010.  The examiner noted that the Veteran had received regular outpatient treatment with various providers, as well as sporadic individual therapy and some group therapy.  The Veteran reported that his wife believes that at times he is a physical danger and during such instances will take their daughters and leave.  He denied any physical abuse but admitted that he will kick things and punch walls during arguments.  He stated that he frequently spends time away from his home and family to avoid stressors.  He indicated that his daughters are his world and that he feared losing custody if he divorced his wife.  He stated that he would consider suicide if he could not see his children.  The Veteran indicated that his parents lived in Ghana and that he occasionally spoke with them and generally had a good relationship with his family.  The Veteran indicated that he used to enjoy playing soccer and tennis but was no longer able to do so because of a back injury.  He stated that he had no social life and that while he had been invited to visit an out of town veteran friend on several occasions, he declined to do so because he can hear the shooting and ordinance from Fort Hood, which triggered intrusive memories.  The Veteran denied having any other significant friendships.  

The Veteran reported that he attempted to overdose on anti-depressants in October 2009 but did not seek medical attention afterwards.  He stated he was initially disappointed that his suicide attempt was not successful but had made no further attempts because of his children.  The examiner noted that the validity of this reported event was questionable, but there was evidence to disprove that it occurred.  The Veteran reported that he was responsible for getting his children ready for school.  He stated that while he watched gameshows at times, he avoided watching the news because it often contained images of Iraq and Afghanistan, which bothered him for several hours.  The Veteran indicated that he averaged 2-4 hours of sleep per night, despite medications.  He stated he had difficulty staying asleep and will awake from nightmares in a panic attack.  He indicated that he had approximately 4 nightmares per week.  The Veteran indicated that he was currently employed as a representative at a VA call center but would likely quit his job soon because it exposed him to veterans who want to discuss war experiences, which the Veteran finds upsetting.  He also noted that he quit his job as a file clerk at the RO because he found constant exposure to veteran trauma via medical records troubling. 
The Veteran endorsed obsessive behaviors such as frequently checking the locks at his house and checking his children's rooms for safety.  He reported panic attacks approximately 4-5 times per week, mostly at night.  There was evidence of suicidal thoughts, but no evidence of homicidal thoughts.  The examiner opined that the Veteran had poor impulse control, and would hit walls and kick objects when arguing with his wife.  The examiner opined that the Veteran was able to maintain personal hygiene and did not have problems with activities of daily living.  The examiner opined that the Veteran had difficulty connecting with others and was triggered by persons, events, and items that remind him of Iraq.  He was noted to have poor social support system as his family lives in Ghana, that he had only one friend, and that his marriage was essentially dissolving.  The examiner opined that the Veteran's constant depressed moods, as well as his mental and physical symptoms were adversely impacting his ability to maintain his present employment at the Waco Call Center.  The Veteran reported that he had missed approximately 3.5 days of work in the last 12 months due to his PTSD symptoms.  The examiner opined that the Veteran was unable to perform work duties as expected due to absenteeism and tardiness, difficulty concentrating, difficulty interacting with peers, and difficulty completing work assignments.  It was noted that the Veteran received both verbal and written counseling regarding his work performance. 

At his July 2015 hearing, the Veteran's representative asserted that the Veteran's rating should be 70 percent since the initial grant of service connection.  The Veteran testified that after his return from Iraq, his life was very stressful and his PTSD symptoms were severe enough that he separated from his wife.  The Veteran stated that he was not asking for a 100 percent rating but was only seeking a 70 percent rating.  He further testified that he had been experiencing his current symptoms since his discharge from the military.  

After reviewing the evidence of record, the Board finds that prior to September 24, 2009, the nature, frequency, and severity of the Veteran's symptoms did not more nearly approximate the criteria for a 70 percent rating.  

In this regard, prior to September 24, 2009, the Veteran's PTSD was manifested by depression, anxiety, flashbacks, chronic sleep impairment, difficulty maintaining some relationships, difficulty concentrating, irritability and non-violent outbursts, which resulted in impairment that more nearly approximated occupational and social impairment with reduced reliability and productivity.  With regard to social functioning, the Veteran reported that he had a tumultuous relationship with his wife and they were separated at times between March 2007 and September 2009 due to his PTSD symptoms; he reported that his parents were very supportive.  He also reported that he had one close friend from the military.  Accordingly, the Veteran was able to establish and maintain some effective relationships.  With regard to the Veteran's reported irritability and angry outbursts, while he reported at various times that he feared he would act out and hurt himself or someone else, he consistently denied any periods of violence, and suicidal, homicidal, or aggressive thoughts.  With regard to occupational functioning, the Veteran was employed at various positions throughout the relevant period and while he reported some problems due to irritability, diminished concentration, and poor sleep, there is no evidence of any disciplinary problems during this period, and he denied missing any work due to his PTSD.  Additionally, mental status examinations throughout the period indicated that the Veteran's thought process was logical and goal directed, he consistently denied any hallucinations and none were evident, his cognitive abilities were grossly intact, his judgment and insight ranged from good to fair, and he was able to maintain activities of daily living and hygiene.  

The Board acknowledges that subsequent to September 23, 2009, the Veteran indicated that he had suicidal ideation, auditory hallucinations, and periods of diminished impulse control during which he lashed out at inanimate objects.  Initially, the Board notes that the presence or absence of specific symptoms, which correspond to a particular rating, is not dispositive.  38 C.F.R. § 4.130 (2015); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The pertinent issue is the level of occupational and social impairment resulting from the Veteran's symptomatology.  In the present case, the Board finds that the Veteran's impairment does not more nearly approximate deficiencies in most areas.  Specifically, the Veteran maintained some effective and supportive social relationship, namely with his parents and one friends, he was able to perform activities of daily living and hygiene, and he maintained employment without any evidence of absenteeism, or disciplinary or legal problems.  

The Veteran's retrospective reports may be probative to the extent that they are credible and consistent with the evidence of record.  In the present case, the Veteran's statements regarding the onset of his hallucinations, suicidal ideation, and impulse control problems directly contradict his contemporaneous reports.  Prior to September 24, 2009, he consistently denied experiencing hallucinations, paranoia, or periods of violence.  Accordingly, the Board finds that the Veteran's subsequent statements are less credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (noting that the Board can consider bias in lay evidence, the lack of contemporaneous medical records, conflicting statements of the Veteran, and the significant time delay between the affiants' observations and the date on which the statements were provided in weighing credibility).  As such, the Board affords greater probative weight to the contemporaneous medical evidence and self-reports regarding the existence of hallucinations, suicidal ideation, and periods of violence prior to September 24, 2009.

The Board also considered the Veteran's GAF scores between March 5, 2007 and September 23, 2009.  The Veteran's GAF scores ranged between 44-55.  While the Board acknowledges that such scores represent serious to moderate symptoms, when considered in light of the actual symptoms demonstrated, the Veteran's GAF scores do not provide a basis for a rating in excess of 50 percent prior to September 24, 2009.  See Carpenter v. Brown, 8 Vet. App. 240 (1995).  

Therefore, the Board finds that the symptoms exhibited by the Veteran from May 5, 2007 to September 23, 2009 more nearly approximate those contemplated by the 50 percent rating criteria.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

Affording the Veteran the benefit of the doubt, for the period beginning September 24, 2009, the Board finds that the nature, frequency, and severity of the Veteran's symptoms more nearly approximated the criteria for a 70 percent rating, but no higher.  The April 2010 examiner opined that the Veteran's PTSD resulted in occupational and social impairment with deficiencies in work, family relationships, and judgment, thinking, and mood.  In this regard, the Veteran reported and was treated for auditory command hallucinations, he endorsed panic attacks approximately four times a week, indicated that he had poor impulse control, and had verbally threatened his wife and lashed out violently towards inanimate objected during arguments.  The Veteran also reported frequent suicidal ideation and stated that he had attempted suicide in October 2009.  With regard to social functioning, he indicated that he no longer had a close and supportive relationship with his parents and that they only spoke to them occasionally now.  He reported only one significant friendship, but stated he was unable to visit with his friend because his friend lived in close proximity to Fort Hood and that base noises triggered his PTSD symptoms.  He also indicated that his tumultuous marriage had deteriorated to the point that he expected that his wife would file for divorce soon.

With regard to occupational functioning, at his April 2010 VA examination, the Veteran indicated that his PTSD symptoms interfered with his employment, that he had to leave his job as an RO file clerk because it was exacerbating his PTSD symptoms, and that his PTSD was negatively impacting his new job as a call center worker.  Specifically, he reported that he had missed 3.5 days of work in the last 12 months and had been disciplined verbally and in writing due to his work performance.  To this effect, the examiner opined that the Veteran was unable to perform work duties as expected due to absenteeism and tardiness, difficulty concentrating, difficulty interacting with peers, and difficulty completing work assignments.

Although the April 28, 2010 examination report is dated one day outside of the period on appeal, it is still highly probative to the extent that the examiner provided a retrospective evaluation and opinion regarding the nature, severity, and functional impact of the Veteran's PTSD symptoms.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  

While a 70 percent rating is warranted beginning September 24, 2009, the evidence does not suggest that the functional impairment stemming from the Veteran's PTSD symptoms more nearly approximate the criteria for a 100 percent rating.  While the Board acknowledges that the Veteran has some symptoms associated with a 100 percent rating, specifically auditory hallucinations and at times suicidal ideation, the Veteran has not asserted and the evidence does not otherwise indicate that his PTSD symptoms have resulted in total occupation and social impairment.  The Board notes that at his hearing the Veteran specifically indicated that he was not requesting a 100 percent rating.  Additionally, the evidence of record indicates that Veteran has been able to maintain consistent employment, he has consistently been oriented and able to perform activities of daily living, and his cognitive abilities have always been at least grossly intact.

Therefore, the Board finds that the preponderance of the evidence is against assigning a rating in excess of 50 percent for the period prior to September 24, 2009, and in excess of 70 percent for the period thereafter.  

Extraschedular Consideration

Generally, evaluating a disability using the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2015).  As the ratings are averages, an assigned rating may not completely account for each Veteran's individual circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009).  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

In the present case, the Veteran's service-connected PTSD has been manifested by symptoms such as intrusive thoughts, nightmares, sleep disturbances, irritability, intermittent suicidal ideation, mild memory and concentration problems, restricted affect, depressed mood, anxiety, and impaired impulse control without physical violence.  When comparing the Veteran's disability picture with the symptoms contemplated by the rating criteria, the Board finds that the Veteran's disability picture is not so unusual or exceptional as to render the assigned schedular rating inadequate.  The Veteran's service-connected PTSD is evaluated as a psychiatric disability using the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130 (2015).  Notably, the symptoms listed in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list, but rather to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Therefore, the General Rating Formula contemplates all symptoms causing social or occupational impairment.  As such, the Board finds that all of the Veteran's symptoms are contemplated by the Rating Schedule and as a result referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Thun, 22 Vet. App. 111.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The United States Court of Appeals for Veterans Claims, in Yancy v. McDonald, 27 Vet. App. 484, 495 (2016), subsequently held that the Board is required to address whether referral for extraschedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Neither scenario applies to the instant case.  

TDIU Consideration

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  The Veteran has not asserted that he is unemployable due to his service-connected disabilities and the evidence of record does not suggest otherwise.  Therefore, the Board concludes that a claim for TDIU has not been raised.

ORDER

For the period prior to September 24, 2009, entitlement to a rating in excess of 50 percent for PTSD is denied.

For the period beginning September 24, 2009, a 70 percent rating, but no higher, for PTSD is granted.



____________________________________________
KELLI A. KORDICH
Acting Veterans' Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


